Case 1:17-cv-02240-REB-KMT Document 88 Filed 10/26/18 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 17-cv-02240-REB-KMT

  MANUEL LABBE JR.,

                 Plaintiff,

  v.

  DILLON COMPANIES, INC. d/b/a King Soopers,

                 Defendant.


                 DEFENDANT’S NON-STIPULATED JURY INSTRUCTIONS


           Defendant Dillon Companies, Inc. d/b/a King Soopers, submits the following Non-

  Stipulated Jury Instructions:




  49116800.1
Case 1:17-cv-02240-REB-KMT Document 88 Filed 10/26/18 USDC Colorado Page 2 of 5




                                        NonStip-D-01

                                  INSTRUCTION NO.

                                    FILING OF LAWSUIT

           The fact that Mr. Labbe filed this lawsuit is not evidence that King Soopers did

  anything wrong. The fact that Mr. Labbe complains that he has been damaged is not

  evidence that he has been damaged or that King Soopers violated the law. You cannot

  say, “Well, there must be something wrong here or the case would not be in court.”

  This would be improper.

  Authority: Judge Kane Fall 2013 Sample Jury Instruction No. 1.6.




                                               2
  49116800.1
Case 1:17-cv-02240-REB-KMT Document 88 Filed 10/26/18 USDC Colorado Page 3 of 5




                                        NonStip-D-02

                                 INSTRUCTION NO.

                                  EQUALITY OF PARTIES

           You should consider and decide this case as a dispute between persons of equal

  standing in the community, of equal worth, and holding the same or similar stations in

  life. A corporation is entitled to the same fair trial as a private individual. All persons,

  including corporations and other organizations, stand equal before the law, and are to

  be treated as equals.

           A corporation may act only through natural persons as its agents or employees.

  In general, any agents or employees of a corporation may bind the corporation by their

  acts and declarations made while acting within the scope of their authority delegated to

  them by the corporation or within the scope of their duties as employees of the

  corporation.

  Authority:     Judge Kane Fall 2013 Sample Jury Instruction Nos. 1.15 and 1.16

  (modified).




                                               3
  49116800.1
Case 1:17-cv-02240-REB-KMT Document 88 Filed 10/26/18 USDC Colorado Page 4 of 5




           Dated this 26th day of October, 2018.


                                                   Respectfully submitted,

                                                   s/ Heather Fox Vickles
                                                   Heather Fox Vickles
                                                   Joseph H. Hunt
                                                   SHERMAN & HOWARD L.L.C.
                                                   633 Seventeenth Street, Suite 3000
                                                   Denver, CO 80202
                                                   Telephone: (303) 299-8194 (H.Vickles)
                                                   Telephone: (303) 299-8302 (J.Hunt)
                                                   Facsimile: (303) 298-0940
                                                   hvickles@shermanhoward.com
                                                   jhunt@shermanhoward.com

                                                   Raymond M. Deeny
                                                   SHERMAN & HOWARD L.L.C.
                                                   90 South Cascade Avenue, Suite 1500
                                                   Colorado Springs, CO 80903
                                                   Telephone: (719) 475-2440
                                                   Facsimile: (719) 635-4576
                                                   rdeeny@shermanhoward.com

                                                   ATTORNEYS FOR DEFENDANT




                                               4
  49116800.1
Case 1:17-cv-02240-REB-KMT Document 88 Filed 10/26/18 USDC Colorado Page 5 of 5




                           CERTIFICATE OF SERVICE (CM/ECF)

         I hereby certify that on this 26th day of October, 2018, I electronically filed the
  foregoing DEFENDANT’S NON-STIPULATED JURY INSTRUCTIONS with the Clerk of
  the Court using the CM/ECF system which will send notification of such filing to the
  following:

           Rachel E. Ellis
           Kaitlin I. Spittell
           John Michael Guevara
           Livelihood Law, LLC
           3401 Quebec Street, Suite 6009
           Denver, CO 80207
           ree@livelihoodlaw.com
           kis@livelihoodlaw.com
           jmg@livelihoodlaw.com


                                               s/ Lynn Zola Howell




                                              5
  49116800.1
